 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TONIE M. PUGH,                                No. 2:18-cv-1607-KJN
12                       Plaintiff,                    ORDER GRANTING IN PART PLAINTIFF’S
                                                       MOTION FOR SUMMARY JUDGMENT
13            v.                                       AND REMANDING FOR
                                                       FURTHER PROCEEDINGS
14       COMMISSIONER OF SOCIAL
         SECURITY,                                     (ECF Nos. 11, 13.)
15
                         Defendant.
16

17           Plaintiff Tonie M. Pugh seeks judicial review of a final decision by the Commissioner of

18   Social Security denying her claim for Disability Insurance Benefits under Title II of the Social

19   Security Act.1 Plaintiff filed for summary judgment, arguing among other things that the

20   Administrative Law Judge failed to resolve an apparent conflict between the Dictionary of

21   Occupational Titles and the testimony of a Vocational Expert. The Commissioner also filed for

22   summary judgment, contending among other things that no such conflict exists for the ALJ to

23   reconcile, or if one does exist, remand is the appropriate remedy.

24           After carefully considering the record and the parties’ briefing, the court DENIES the

25   Commissioner’s motion for summary judgment, GRANTS IN PART Plaintiff’s motion for

26   summary judgment, and REMANDS for further proceedings.

27
     1
      This action was referred to the undersigned per Local Rule 302(c)(15), and both parties
28   consented to proceed before a United States Magistrate Judge for all purposes. (ECF Nos. 5, 6.)
                                                      1
 1          Background

 2          Plaintiff applied for disability insurance benefits on April 9, 2014, but was denied in both

 3   the initial proceedings as well as on review. (ECF No. 8–3 at p. 25.) Plaintiff requested review

 4   by an ALJ under the five–step analysis. (Id.) The ALJ determined that Plaintiff had not engaged

 5   in substantial gainful activity since November 6, 2012, and that she had the following severe

 6   impairments: “depression; status–post right subacromial decompression with residuals; right hand

 7   dorsal sensory neuropraxia; degenerative disc disease of the cervical spine; and carpal tunnel

 8   syndrome.” (Id. at p. 27, ¶¶ 2–3.) The ALJ also determined that Plaintiff’s impairments did not

 9   meet or equal any “listed” impairment, but that she had the residual functional capacity (“RFC”)

10   to perform light work, with the following restrictions:

11          [S]he is able to reach occasionally with the right upper extremity but never reach
            overhead with the right upper extremity; frequently handle and finger with the
12
            right upper extremity; occasionally climb ramps and stairs; never climb ladders,
13          ropes, or scaffolds; frequently balance, stoop, and kneel; occasionally crouch and
            crawl; perform simple and detailed tasks; with frequent interaction with the
14          public.
15   (Id. at p. 28 ¶ 4 and p. 30 ¶ 5, emphasis added.) The ALJ found Plaintiff could not perform her

16   past relevant work, as it was “heavy,” and classified Plaintiff by her age, education, and skill set.

17   (Id. at p. 34, ¶¶ 6–9.) Relevant to this appeal, the ALJ determined there were a significant

18   number of jobs in the national economy that Plaintiff could perform. (Id. at ¶ 10.) The ALJ

19   based this determination in large part on the testimony of the Vocational Expert (“VE”) who

20   appeared at the September 2, 2016 hearing. (Id. at p. 35) The VE stated that, given Plaintiff’s

21   age, education, and work experience, and despite the restrictions listed in the RFC, Plaintiff could

22   perform in such occupations as Furniture Rental Consultant (DOT 295.357–018, an unskilled,

23   light occupation with 50,000 jobs in the national economy); Usher (DOT 344.677-014, an

24   unskilled, light occupation, with 4,800 jobs in the national economy); and Telephone Solicitor

25   (299.357-014, an unskilled, sedentary occupation, with 80,000 jobs in the national economy).

26   (Id.; see also id. at pp. 89–90.) The ALJ determined that the VE’s testimony was consistent with

27   the information contained in the Dictionary of Occupational Titles (“DOT”), and concluded

28   Plaintiff was not disabled under step five of the analysis. (Id.)
                                                        2
 1          Thereafter, Plaintiff challenged the ALJ’s decision before the Appeals Council and raised

 2   issues regarding the step–five determination. (ECF No. 8–3 at pp. 1–7.) On April 12, 2018, the

 3   Appeals Council found no basis for changing the ALJ’s decision, which then became the final

 4   decision of the Commissioner. (Id.) Plaintiff filed the instant action on June 1, 2018, to obtain

 5   judicial review of the step–five determination. (ECF No. 1.) Plaintiff filed a motion for summary

 6   judgment, which the Commissioner opposed by filing a cross-motion for summary judgment, and

 7   plaintiff replied. (ECF Nos. 11, 12, 13.)

 8          Parties’ Arguments

 9          Plaintiff takes issue with the ALJ’s failure to resolve conflicts with the VE’s testimony in

10   the step–five portion of the analysis. (ECF No. 11.) Plaintiff contends: (1) the three occupations

11   cited by the VE require more than frequent contact with the public, as described by the DOT and

12   as indicated by statistical data from the Department of Labor––despite Plaintiff’s limitation to

13   “frequent” contact; and (2) the DOT lists a Reasoning Level of 3 for two of the occupations––

14   despite Plaintiff’s limitation to “simple, detailed” but “not complex” tasks. (Id.) Thus, Plaintiff

15   requests summary judgment in her favor remanding for benefits or, alternatively a remand for

16   further proceedings. (Id.)

17          The Commissioner contends the ALJ did not err on either point, arguing no apparent

18   conflict existed with Plaintiff’s RFC for frequent public contact or with the DOT’s reasoning

19   levels; thus, the Commissioner requests summary judgment affirming the ALJ’s decision. (ECF

20   No. 12.) Alternatively, the Commissioner argues that if the Court agrees with either of Plaintiff’s
21   arguments, a remand for further proceedings would be the appropriate remedy. (Id.)

22          Legal Standards

23          To qualify for benefits, a claimant must establish that she is “unable to engage in any

24   substantial gainful activity by reason of any medically determinable physical or mental

25   impairment” lasting more than twelve months.” 42 U.S.C. § 1382c (a)(3)(A). The claimant’s

26   impairment must be of such severity that she is not only unable to do her previous work, but
27   cannot, considering age, education, and work experience, engage in any other substantial gainful

28   work existing in the national economy. 42 U.S.C. § 1382a (a)(3)(B).
                                                        3
 1          To encourage uniformity in decision making, the Commissioner has promulgated

 2   regulations prescribing a five-step sequential process for evaluating an alleged disability. 20

 3   C.F.R. §§ 404.1520(a)-(f); 416.920(a)-(f). It is as follows:

 4          Step one: Is the claimant engaging in substantial gainful activity? If so, the
 5          claimant is found not disabled. If not, proceed to step two.

 6          Step two: Does the claimant have a “severe” impairment? If so, proceed to step
            three. If not, then a finding of not disabled is appropriate.
 7
            Step three: Does the claimant’s impairment or combination of impairments meet or
 8
            equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1? If so, the
 9          claimant is automatically determined disabled. If not, proceed to step four.

10          Step four: Is the claimant capable of performing her past relevant work? If so, the
            claimant is not disabled. If not, proceed to step five.
11
            Step five: Does the claimant have the residual functional capacity to perform any
12
            other work? If so, the claimant is not disabled. If not, the claimant is disabled.
13   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995). The claimant bears the burden of proof in
14   the first four steps of the sequential evaluation process. Bowen, 482 U.S. at 146 n.5. The
15   Commissioner bears the burden if the sequential evaluation process proceeds to step five. Id.
16          The Court reviews the Commissioner’s decision to determine whether (1) it is based on
17   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record
18   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial
19   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340
20   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable
21   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th
22   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is
23   responsible for determining credibility, resolving conflicts in medical testimony, and resolving
24   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citation omitted). “The
25   court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one rational
26   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).
27   ///
28
                                                       4
 1          Analysis

 2          In Zavalin v Colvin, the Ninth Circuit concisely set forth the process by which the

 3   Commission is to meet its burden to “identify specific jobs existing in substantial numbers in the

 4   national economy that [a] claimant can perform despite [his] identified limitations.” 778 F.3d

 5   842 (9th Cir. 2015) (citing Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995), and 20 C.F.R.

 6   § 416.920(g)). Under step–five, the ALJ is first to assess the claimant’s “residual functional

 7   capacity,” defined as the most that a claimant can do despite “physical and mental limitations”

 8   caused by his impairments and related symptoms, then is to consider potential occupations the

 9   claimant may be able to perform. Id. at 845 (citing 20 C.F.R. § 416.966). For occupations, the

10   ALJ is to rely on the Dictionary of Occupational Titles––the SSA's “primary source of reliable

11   job information” regarding jobs that exist in the national economy, as well as testimony from

12   vocational experts––who testify about specific occupations that a claimant can perform in light of

13   the RFC. Id. at 845–46 (citing 20 C.F.R. §§ 416.969, 416.966(d)(1) and (e); Valentine v. Comm'r

14   Soc. Sec. Admin., 574 F.3d 685, 689 (9th Cir. 2009); Terry v. Sullivan, 903 F.2d 1273, 1276 (9th

15   Cir. 1990)). “When there is an apparent conflict between the vocational expert's testimony and

16   the DOT—for example, expert testimony that a claimant can perform an occupation involving

17   DOT requirements that appear more than the claimant can handle—the ALJ is required to

18   reconcile the inconsistency.” Zavalin, 778 F.3d at 846 (citing Massachi v. Astrue, 486 F.3d 1149,

19   1153–54 (9th Cir. 2007)).

20          Plaintiff contends an apparent conflict exists between the occupations the VE believed
21   Plaintiff could perform and the reasoning levels of those occupations, as listed in the DOT. All

22   occupations in the DOT are categorized in multiple ways, including how physically demanding

23   each is (sedentary, light, heavy), how long it would take for a worker to learn each occupation

24   (“SVP”), and what level of education each occupation requires (“GED”). See DOT, App. C, (4th

25   ed. rev. 1991), available at 1991 WL 688702. GED levels include a score for reasoning ability

26   that is required to perform the job, ranging from Levels 1–6 (low to high). See id. Relevant here
27   are the DOT’s definitions for reasoning levels 2 and 3:

28   ///
                                                       5
 1          02 LEVEL REASONING DEVELOPMENT: Apply commonsense
            understanding to carry out detailed but uninvolved written or oral instructions.
 2          Deal with problems involving a few concrete variables in or from standardized
 3          situations.

 4          03 LEVEL REASONING DEVELOPMENT: Apply commonsense
            understanding to carry out instructions furnished in written, oral, or diagrammatic
 5          form. Deal with problems involving several concrete variables in or from
            standardized situations.
 6

 7   See id. at p. 4; see also Zavalin, 778 F.3d at 847. Plaintiff asserts the plain language of these
 8   reasoning levels conflicts with her RFC, considering (a) the doctor’s assessment that Plaintiff
 9   could “understand and remember simple and detailed—but perhaps not complex—tasks” (ECF
10   No. 8–4 at p. 146), (b) the RFC’s restriction to “simple and detailed” tasks (ECF No. 8–3 at p.
11   89), and (c) the ALJ’s question to the VE concerning the occupations a hypothetical individual
12   restricted to simple and detailed tasks could perform (Id. at p. 89). Plaintiff notes the use of the
13   term “detailed” in level 2 reasoning but not level 3, and argues that level 3 reasoning essentially
14   equates to “complex” reasoning. Thus, when the VE testified that Plaintiff could perform
15   occupations at a Reasoning Level 3 (Furniture Rental Consultant, Telephone Solicitor, and Call–
16   Out Operator), the ALJ was required to do more than just accept the VE’s testimony that the
17   assessment was in line with the DOT. (See ECF No. 8–3 at pp. 88–90.)
18          First, the Court notes that no strict match exists between “detailed instructions,” as listed
19   in Reasoning 2, and “detailed” tasks, as defined in an RFC. As artfully described in Meissl v.
20   Barnhart, “[t]he [c]ourt is not convinced that such a neat, one-to-one parallel exists between the
21   two.” 403 F.Supp.2d 981, 984 (C.D. Cal. 2005). The court in Meissl continued:
22          The Social Security regulations separate a claimant's ability to understand and
            remember things and to concentrate into just two categories: “short and simple
23          instructions” and “detailed” or “complex” instructions. The DOT, on the other
24          hand, employs a much more graduated, measured and finely tuned scale starting
            from the most mundane . . . moving up to the most complex . . . . To equate the
25          Social Security regulations use of the term “simple” with its use in the DOT
            would necessarily mean that all jobs with a reasoning level of two or higher are
26          encapsulated within the regulations' use of the word “detail.” Such a
            “blunderbuss” approach is not in keeping with the finely calibrated nature in
27          which the DOT measures a job's simplicity.
28
                                                        6
 1   Id. (citing 20 C.F.R. § 416.969a(c)(1)(iii); 20 C.F.R. part 404, subpart P, Appendix 1, Listing

 2   12.00C(3); DOT at 1010–1011). However, some correlation may be drawn between them.

 3          For example, in Zavalin, the Ninth Circuit held that “an apparent conflict exists between

 4   an RFC to perform “simple, repetitive tasks” and the demands of Level 3 Reasoning.” 778 F.3d

 5   at 847. In so holding, the court observed that “simple, repetitive” correlates more with a Level 2

 6   Reasoning. Id. Conversely, Level 3 Reasoning appeared to the court to be at odds with “simple,

 7   routine” tasks because “it may be difficult for a person limited to simple, repetitive tasks to follow

 8   instructions in ‘diagrammatic form’ as such instructions can be abstract.” Id. (quoting Adams v.

 9   Astrue, 2011 WL 1833015, at *4 (N.D. Cal. May 13, 2011)); see also Buck v. Berryhill, 869 F.3d

10   1040 (9th Cir. 2017) (following the reasoning of Zavalin); Rounds v. Commissioner, 807 F.3d

11   996 (9th Cir. 2015) (remanding for ALJ to resolve conflict between RFC restricting plaintiff to

12   one– and two–step tasks and the requirements of Level 2 Reasoning); Tudino v. Barnhart, 2008

13   WL 4161443, at *11 (S.D. Cal. Sept. 5, 2008) (Level 2 Reasoning “appears to be the breaking

14   point for those individuals limited to performing simple repetitive tasks”).

15          The line here is not as clean cut as in Zavalin, Buck, and Rounds. Plaintiff’s RFC

16   restricted her to “simple and detailed” tasks (ECF No. 8–3 at p. 89), and the treating physician

17   qualified her as being able to “understand and remember simple and detailed—but perhaps not

18   complex—tasks” (ECF No. 8–4 at p. 146). Courts have found that someone who can perform

19   “simple and detailed” tasks can perform occupations with a Level 2 Reasoning. Cf. Ranstrom v.

20   Colvin, 622 Fed. Appx. 687 (9th Cir. 2015) (“There is no appreciable difference between the
21   ability to make simple decisions based on ‘short, simple instructions’ and the ability to use

22   commonsense understanding to carry out ‘detailed but uninvolved . . . instructions,’ which is what

23   Reasoning Level 2 requires.”); Patton v. Astrue, 2013 WL 705909, at *1 (D. Ore. Feb. 25, 2013)

24   (“A task that includes ‘detailed, but uninvolved’ instructions may consist of a number of steps,

25   none of which are complex”). Conversely, courts have considered an RFC with “complex” tasks

26   relates well to Reasoning Levels 3 and 4. See Imran v. Colvin, 2015 WL 5708500, *6 (C.D. Cal.
27   Sept. 25, 2015) (RFC limiting plaintiff to “moderately complex tasks” creates no apparent

28   conflict with the demands of Level 3 and 4 Reasoning); Santos v. Colvin, 2014 WL 1794462, at
                                                        7
 1   *6 (C.D. Cal. May 6, 2014) (same).

 2          The Ninth Circuit has not spoken on Plaintiff’s specific issue. However, multiple courts

 3   in this district have found that when an RFC restricts the claimant to detailed–but–not–complex

 4   tasks, this creates an apparent conflict with Level 3 Reasoning. See Bowman v. Colvin, 228

 5   F.Supp.3d 1121 (D. Or. 2017) (“[W]hen the RFC [restricting the claimant to “simple, detailed,

 6   non–complex tasks”] is compared to the definitions of both Level Two and Level Three

 7   reasoning, it is clear that the RFC here aligns with Level Two and not Level Three.”); see also

 8   Trai Truong v. Saul, 2019 WL 3288938 (S.D. Cal. July 19, 2019) (RFC limiting to “detailed non–

 9   complex instructions” tracks closely to Reasoning Level 2 . . . .”); Vanessa R. v. Commissioner,

10   2019 WL 1586867 (W.D. Wash. Mar. 28, 2019) (same); Ebony B. v. Berryhill, 2019 WL

11   1296875 (C.D. Cal. Mar. 21, 2019) (apparent conflict exists between Level 3 reasoning and

12   limitation to non–complex tasks); Kinney v. Berryhill, 2018 WL 1145694 (C.D. Cal. Jan. 25,

13   2018) (same); Barbee v. Berryhill, 2017 WL 3034531 (S.D. Cal. July 18, 2017) (same). As noted

14   in Bowman, this trend has existed for over a decade across the country. See Davis v. Astrue,

15   2008 WL 517238, at *5 (N.D. Tex. Feb. 27, 2008); Trebilcock v. Barnhart, 2004 WL 2378856, at

16   *3 (D. Me. Oct. 25, 2004); Hodgson v. Barnhart, 2004 WL 1529264, at *2 (D. Me. June 24,

17   2004) (aff'd, 129 Fed. Appx. 633 (1st Cir. 2005)). This Court joins in the above chorus, finding

18   that an apparent conflict exists between Reasoning Level 3 and an RFC restricting a claimant to

19   “simple, detailed” tasks (as differentiated from “complex” tasks).

20          Further, the Court notes that the ALJ’s failure to reconcile this inconsistency is not
21   harmless, therefore requiring remand. The VE relied on two occupations with a Reasoning Level

22   of 3, and only one (Usher) with a Level 2 Reasoning. (ECF No. 8–3 at pp. 88–91.) The jobs

23   available in the national market for Usher were 4,800, whereas the total jobs available for the

24   Level 3 Reasoning occupations were 130,000. Beltran v. Astrue, 700 F.3d 386, 390 (9th Cir.

25   2012) (“1,680 jobs distributed over several regions cannot be a “significant number[.]”); cf.

26   Randazzo v. Berryhill, 725 F. App'x 446, 448 (9th Cir. 2017) (“10,000 electrical accessories
27   assembler jobs found by the expert may not amount to a significant number of jobs in the national

28   economy.”); with Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519, 528 (9th Cir. 2014) (“25,000
                                                       8
 1   jobs meets the statutory standard” for nationwide numbers).

 2          The Court recognizes the Commissioner’s argument to the contrary, and is observant of

 3   the opposite path some courts have taken with this specific issue. See Hockett v. Colvin, 2017

 4   WL 218801 (W.D. Wash. Jan. 19, 2017) (“The plain language of reasoning level 3 describes,

 5   though in different words, the ability to perform detailed tasks.”); see also Berry v. Berryhill,

 6   2018 WL 348174 (D. Ks. Jan. 10, 2018) (finding no 10th Circuit authority for an apparent

 7   conflict between an RFC to perform “simple and some intermediate tasks not requiring complex

 8   or detailed independent planning” and Level 3 Reasoning). However, the Court finds the

 9   reasoning of these cases less persuasive, and notes the absence of binding authority in the Ninth

10   Circuit directing a different outcome. In Morris v Commissioner, the Ninth Circuit did affirm a

11   district court’s finding that no conflict existed between a Reasoning 3 occupation and the

12   claimants RFC. See 421 F.App’x. 693 (9th Cir. 2011). However, it is not clear from the two–

13   page memorandum what plaintiff’s RFC was (aside from the fact that it involved minimal

14   complexity), and more importantly, the Ninth Circuit cases that have spoken on this issue since

15   Morris have treated the correlation between reasoning and tasks in much more concrete terms.

16   Thus, this unpublished memorandum also fails to persuade the Court.

17          Finally, the Court notes the Commissioner’s concern that to equate Plaintiff’s RFC,

18   viewed in the totality of the record, with the RFC in Zavalin and Rounds would be to expand the

19   holdings of those cases beyond where they were meant to go. (See ECF No. 12 at p. 10, fn. 5.)

20   The Court does not read the reasoning of Bowman to mean that a claimant with “detailed, but not
21   complex” RFC is barred from Level 3 Reasoning occupations. Instead, the Court merely

22   recognizes that when this issue arises (i.e. an RFC that carves a middle ground between “simple”

23   and “complex” by using the term “detailed”), the ALJ cannot simply rely on the VE’s two–word

24   answer to the question: “is your testimony consistent with the DOT and the SCO?” (See ECF No.

25   803 at p. 90.)

26          Conversely, the Court cannot remand directly for benefits, as the Plaintiff requests. This
27   conclusion is simply because it is just as likely that the ALJ reconsiders the VE’s testimony,

28   resolves the conflict against Plaintiff, and finds she is able to perform those Reasoning Level 3
                                                        9
 1   jobs. Alternatively, the ALJ may determine that Plaintiff could perform Reasoning Level 1–2

 2   occupations that exist in significant proportion. Thus, remand is appropriate. See Lewin v.

 3   Schweiker, 654 F.2d 631, 635 (9th Cir. 1981) (remand if additional proceedings can remedy

 4   defects).

 5          In order to simplify the proceedings for the parties, the Court sets forth the following

 6   scope of remand: the ALJ shall reconsider the findings at step five and determine, with the

 7   assistance of a VE if necessary, whether there are jobs existing in significant numbers in the

 8   regional and national economy that Plaintiff can still perform in light of her already–determined

 9   RFC limitations––including her allowance for “simple and detailed” but not complex tasks. If the

10   VE cites to any Reasoning Level 3 occupations that Plaintiff could perform, the ALJ shall resolve

11   the conflict between this reasoning level and Plaintiff’s RFC.

12                                                ORDER

13          Accordingly, IT IS HEREBY ORDERED that:

14          1. Plaintiff’s motion for summary judgment (ECF No. 11) is GRANTED IN PART;

15          2. The Commissioner’s cross-motion for summary judgment (ECF No. 12) is DENIED.

16          3. The final decision of the Commissioner is REVERSED, and the case is REMANDED

17               for further administrative proceedings consistent with this order pursuant to sentence

18               four of 42 U.S.C. § 405(g);

19          4. The Clerk of Court shall CLOSE this case.

20          IT IS SO ORDERED.
21   Dated: August 19, 2019

22

23
     pugh.1607
24

25

26
27

28
                                                       10
